Citation Nr: 0814516	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from August 1977 to October 
1981.  The appellant seeks benefits as the custodian of the 
veteran's minor son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
denied service connection for the cause of the veteran's 
death.  

The Board notes that the March 2004 RO decision also denied 
entitlement to accrued benefits.  The appellant also filed a 
notice of disagreement to that issue in April 2004 and a 
statement of the case was issued in March 2008.  The record 
does not reflect that a timely substantive appeal has been 
submitted as to that issue.  Thus, the Board does not have 
jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 
20.302 (2007).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.  

2.  The veteran died in December 2002.  The death certificate 
lists the immediate cause of death as a gastrointestinal 
hemorrhage due to or as a consequence of hepatitis C.  These 
disorders began many years after service and were not caused 
by any incident of service.  

3.  At the time of the veteran's death, service connection 
was not established for any disorders.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Additionally proper 
notice will provide a general notification that the claimant 
may submit any other evidence she has in her possession that 
may be relevant to the claim.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

In this case, in November 2003 and March 2008 letters, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence she has that pertains to the claim.  The 
March 2008 letter advised the appellant of how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The case was 
last readjudicated in March 2008.  

Additionally, the Board notes that service connection was not 
established for any disorders at the time of the veteran's 
death.  Thus, VCAA notice as to substantiating a claim for 
service connection for the cause of the veteran's death based 
on service-connected disorders was not necessary in this 
case.  Further, in a February 2008 decision review officer 
conference at the RO, the appellant's case was discussed in 
detail including her contentions that the veteran received a 
transfusion after gouging his left leg while in Greece during 
his period of service.  The veteran's representative reported 
that the veteran did not file a claim for service connection 
during his lifetime.  It was also noted that the veteran's 
service medical records were missing and that the appellant 
requested an additional search for those records in support 
of her claim.  The appellant specifically argued that the 
veteran did not have hepatitis C before entering the 
military, but that he did have it coming out of service.  
Clearly, the evidence and information required to 
substantiate a claim for service connection for the cause of 
the veteran's death based on a condition not yet service-
connected were discussed.  Therefore, the Board finds that 
the appellant was specifically notified of the information 
required to comply with the requirements indicated in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Boards also observes that the veteran's service medical 
records are essentially unavailable.  A September 2003 VA 
memorandum noted that the veteran's service medical records 
were missing and concluded that all efforts to obtain the 
veteran's military information had been exhausted and that 
further efforts would be futile.  Despite this conclusion, 
after the February 2008 decision review officer conference at 
the RO (noted above), an additional request was made to the 
National Personnel Records Center (NPRC) to obtain the 
veteran's service medical records.  In a February 2008 
response, the NPRC indicated that the veteran's entrance 
examination had been mailed and that there were no additional 
service medical records.  Therefore, the Board finds that a 
remand for additional notification regarding criteria with 
which the appellant is already quite familiar and/or to 
obtain additional service medical records would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service personnel and medical records and 
post-service private treatment records.  In March 2008, the 
appellant indicated that she had no further evidence to 
submit to substantiate her claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, by providing a private 
physician opinion and by present hearing testimony.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  
	

Analysis

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's contentions; available 
service personnel and medical records; and post-service 
private treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the claimant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such cirrhosis of the liver and 
ulcers, peptic (gastric or duodenal), may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The appellant essentially contends that the veteran's death 
was caused by his hepatitis C and that he contracted such 
condition during his period of service.  The appellant 
alleges that the veteran gouged his leg and needed a 
transfusion while he was in Greece during his period of 
service and that he contracted hepatitis at that time.  

The veteran had active service from August 1977 to October 
1984.  The available service personnel records indicate that 
he had three years, ten months, and thirteen days of sea 
service and that he served aboard the USS McConnell.  

The veteran's service medical records are essentially 
unavailable.  On a medical history form at the time of the 
July 1977 induction examination, the veteran checked that he 
had stomach, liver, or intestinal trouble.  The reviewing 
examiner noted that the veteran reported that he had stomach 
trouble that was relieved by multivitamins and that such 
condition was not significant.  There was also a notation 
that the veteran underwent a bone graft for his right wrist 
in 1973 following a possible hairline fracture.  The 
objective July 1977 induction examination report included a 
notation that the veteran's abdomen and viscera were normal.  
Such records did not include any references to a chronic 
gastrointestinal disorder or to hepatitis C or any liver 
problems.  

Post-service private treatment records show treatment for 
disorders including hepatitis C.  

An April 1998 report from Martha's Vineyard Hospital noted 
that the veteran was seen for review of Lyme antibody titers.  
The veteran reported that he had suffered diffuse joint pain 
in his hands, elbows, wrists, and knees for about the 
previous two or three months.  It was noted that none of 
those areas had ever been red, hot, or swollen.  The veteran 
stated that he had also felt fatigued.  The assessment was no 
evidence of Lyme disease by immunoblot testing pursuant to 
the testing results supplied.  The examiner indicated that 
the veteran most likely had hemochromatotis and hepatitis C 
depending on hepatitis C/RNA testing.  

An October 1998 private rheumatology report, apparently from 
Martha's Vineyard Hospital, noted that the veteran had a past 
medical history that was notable for hepatitis C.  As to an 
impression, the examiner indicated that it was felt that it 
was very possible that the veteran had joint pains related to 
his hepatitis C infection.  An October 1998 report from such 
facility indicated that the veteran clearly had a hepatitis C 
infection.  It was noted that hypersplenism, 
thrombocytopenia, and mild coagulopathy were consistent with 
a clinical picture of well-compensated cirrhosis.  It was 
also reported that the veteran's joint pains might be related 
to his hepatitis C infection.  A November 1998 surgical 
pathology report, as to a liver biopsy, related a final 
diagnosis of hepatitis C, chronic hepatitis.  

August 2000 and September 2000 treatment entries from A. I. 
Gonzales, M.D., related impressions that included hepatitis 
C.  

A June 2001 statement from W. F. Brown, M.D., noted that the 
veteran had been unable to work because of cramps.  It was 
noted that the cramps took the form of charley-horse-like 
sensations that occurred especially in his hamstrings, but 
sometimes in the veteran's hips and elsewhere.  Dr. Brown 
noted a history of hepatitis C for which the veteran took 
Interferon at one point.  It was also noted that he had 
carpal tunnel-like symptoms and fibromyalgia.  Dr. Brown 
indicated that there were no other notable features in the 
veteran's personal past or family histories.  Dr. Brown 
stated that there was no evidence of myotonia or 
neuromyotenia as well as no evidence of myopathy or 
neuropathy.  Dr. Brown stated that he was not sure what the 
basis of the muscle cramps had been.  

An August 2001 statement from N. H. Bass, M.D., noted that 
the veteran reported that he had a progressive syndrome, with 
an onset of four to seven years, involving his arms, back, 
and legs.  It was noted that the pain syndrome was associated 
with painful muscle cramps (contractures) involving the 
proximal muscles of the lower and upper extremities including 
the hands and feet.  The diagnoses included painful muscle 
cramps and stiffness, onset of 1996, involving the upper and 
lower extremities without evidence of myotonia, and rule out 
muscle contractures associated with metabolic myopathy; 
chronic pain syndrome involving the back and legs secondary 
to fibromyalgia; and hepatitis C resulting from blood 
transfusions approximately twenty years ago.  

A December 2001 report from S. A. Greenberg, M.D., noted that 
the veteran complained of diffuse muscle cramps and pain for 
several years.  It was noted that the veteran was seen 
without his medical records.  The veteran reported that he 
had several years of increasingly frequent sudden painful 
contractions of his muscles, particularly in the posterior 
thighs and calves.  He described a hard-type sensation in the 
muscles that was often relieved by stretching the limb, but 
that sometimes the pain would continue for hours and was not 
relieved by stretching.  It was noted that the veteran's past 
medical history was remarkable for hepatitis C attributed to 
a blood transfusion while serving in the navy.  Dr. Greenberg 
noted that the veteran did not have a history of drug abuse 
and that he did not smoke cigarettes or drink alcohol.  The 
report was apparently missing a page and did not include 
diagnoses.  

The veteran died in December 2002.  The death certificate 
listed the immediate cause of death as a gastrointestinal 
hemorrhage due to or as a consequence of hepatitis C.  

The veteran was not service-connected for any disorders 
during his lifetime.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that an August 2001 statement from Dr. 
Bass indicated diagnoses including hepatitis C resulting from 
blood transfusions approximately twenty years ago.  
Additionally, a December 2001 report from Dr. Greenberg noted 
that the veteran's past medical history was remarkable for 
hepatitis C attributed to a blood transfusion while serving 
in the Navy.  The Board observes, however, that such 
references to hepatitis C being caused by blood transfusions 
twenty years earlier or in the service were nothing more than 
a recitation of the veteran's belief.  As such, they are not 
probative in linking the veteran's hepatitis C with service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  There is no specific evidence of 
record that the veteran underwent blood transfusions during 
his period of service.  

The Board notes that there is no medical evidence of a 
chronic gastrointestinal disorder or of hepatitis C or any 
liver problems, during the veteran's period of service or for 
many years after service.  The post service private treatment 
records submitted by the appellant are dated between 1998 and 
2001 and the appellant indicted in March 2008 that she had no 
other evidence to submit.  The probative medical evidence 
does not suggest that any such disorder was related to any 
incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the veteran's death, a 
gastrointestinal hemorrhage and hepatic C, were incurred in 
or aggravated by service or were proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  

The Board has considered the appellant's contentions.  
However, the appellant as a layperson, is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the veteran's death occurred many 
years after service and were not caused by any incident of 
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death, and thus there is 
no basis for service connection for the cause of the 
veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant in this matter, 
nor for the unfortunate circumstances which resulted in the 
veteran's death.  Moreover, the Board does not doubt the 
sincerity of the appellant's contentions.  That being said, 
the Board is bound by the laws and regulations governing the 
payment of benefits, which, in this case, do not support the 
award of benefits.  




ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


